—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered December 10, 2003, which denied plaintiffs motion to vacate an earlier order dismissing the complaint, unanimously affirmed, with separate bills of costs.
The prior order dismissing the complaint had been entered on default. Flaintiff failed to establish a meritorious cause of action by submitting any evidence to substantiate his claim that the mortgage had been improperly prepared and recorded with incorrect block and lot numbers. Concur — Buckley, EJ., Andrias, Nardelli, Gonzalez and Sweeny, JJ.